DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group II, claims 8-11 in the reply filed on November 11, 2022 is acknowledged. Claims 1-7 are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Disanayaka et al. (“Disanayaka”, WO 96/37281).
Regarding claims 8-11, Disanayaka discloses a filtration device (title). The filter mean includes a filter, and the filter essentially comprises two components, the support and the photocatalyst, and the support is fibrous (6:28-30).
Disanayaka teaches an effective way to maximize the surface area is to apply the photocatalyst in the form of a finely divided powder to a fibrous non-woven support which is capable of holding the photocatalyst particles electrostatically (7:5-8). 
A photocatalyst in powder form can also be loaded on the support by coating the support with, for example, a thin water-based acrylic adhesive and then contacting the coated support with the photocatalyst powder (8:7-10).
Disanayaka also teaches the filter means may have multiple layers of support, and the support can be mounted on a backing material such as expanded metal or scrim (10:4-18). 
Disanayaka teaches the filter means may additionally comprise a layer of an adsorbent, such as activated carbon, on at least one other fibrous porous support layers to benefit from the combination of both photocatalytic and adsorptive contaminant reduction or removal (9:8-13).
Disanayaka may differ slightly in terms of the exact structure. However, it appears all of the limitations of claims 8-11 are present in Disanayaka, and determining the specific structure or lamination order/sequence would be within the level of ordinary skill in the art or obvious to one of ordinary skill in the art at the effective filing date of the invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H. LEE whose telephone number is (571)270-7711. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H LEE/Primary Examiner, Art Unit 1746